department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date wta-n-129989-01 cc tege eoeg et2 uilc internal_revenue_service national_office field_service_advice memorandum for jerry e holmes chief employment_tax branch cc tege eoeg et2 from subject assistance request wta-n-129989-01 this chief_counsel_advice responds to your memoranda dated date and date in accordance with internal_revenue_code the code sec_6110 this chief_counsel_advice should not be cited as precedent legend company issues whether expenses in tax years and are fully deductible as de_minimis_fringe_benefits conclusions expenses in tax years and are not fully deductible as de_minimis_fringe_benefits facts the company is a manufacturer with a large sales force the company employs approximately workers the company is involved in numerous projects with its parent and subsidiaries of its parent many meetings occur between the company and the parent the subsidiaries clients_and_customers wta-n-129989-01 in the conduct of its business the company incurs various expenses for meals and entertainment tickets to sporting events are purchased and given to employees and customers the company is a sponsor of some sporting events customers and employees are taken out to restaurants for meals coffee doughnuts lunches and dinners are purchased for business meetings for employees and customers both on and off of the company’s premises the company maintains various numbered accounts for these types of expenses and other expenses such as advertising promotions and travel_expenses in these accounts are considered either percent deductible or percent deductible the company has requested an adjustment of its and tax returns the company has claimed to identify certain meal and entertainment_expenses that were improperly subject_to the percent deduction limit in code sec_274 for tax years and it claims that the expenses should have been fully deductible the company concluded it had erroneously subjected expenses to the code sec_274 deduction limit after conducting a statistical sampling of two numbered accounts the designated accounts one numbered account is titled domestic travel and the other numbered account is titled international travel the domestic travel account contained meal and entertainment_expenses for employees and clients with respect to domestic travel the other account contained similar expenses with regard to international travel an initial sample of the designated accounts was a nonrandom sample of company headquarters items the company performed a second statistical sampling of the entire populations of the designated accounts for years and using the dollar value method of sampling these samples comprised about items or dollars which the company randomly selected the results of the second sampling were essentially the same as the results of the initial sampling the results of the second sample were extrapolated to the entire population1 of the designated accounts which is the basis for the refund claim for the and tax years at issue the additional deduction amounts sought for and are dollar_figure and dollar_figure respectively in an effort to reach a settlement for these tax years appeals also conducted a statistical sampling of the designated accounts for year this sampling consists of items your review of the items indicates that of the items were expenses that were reimbursed to the employee by the company through a reimbursement check or in cash the entire population refers to all of the dollars in the designated accounts wta-n-129989-01 you asked that our office provide answers to several questions specifically you asked whether certain meal and entertainment_expenses are properly characterized as de_minimis_fringe_benefits and you asked that we explain application of regulation sec_1_132-6 with regard to value and frequency of certain expense items the discussion below addresses these issues law and analysis income sec_61 provides that gross_income includes all income from whatever source derived including compensation_for services fees commissions fringe_benefits and similar items a fringe benefit provided in_connection_with_the_performance_of_services will be considered to have been provided as compensation_for such services regulations sec_1_61-21 deductions sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred in carrying on any trade_or_business however a deduction otherwise allowable under sec_162 may be subject_to disallowance or reduction by sec_274 sec_274 limits the deduction for any expense for food or beverages to percent of the amount that otherwise would be allowable under sec_162 review of the legislative_history that accompanied adoption of the sec_274 percent reduction rule reveals that congress intended to prevent deduction of the personal benefit component inherently associated with employer_provided meals and entertainment specifically congress believed that prior_law by not focusing sufficiently on the personal-consumption element of deductible meal and entertainment_expenses unfairly permitted taxpayers who could arrange business settings for personal consumption to receive in effect a federal tax subsidy for such consumption that was not available to other taxpayers the taxpayers who benefitted from deductibility tended to have relatively high incomes and in some cases the consumption was only a loose relationship to business necessity for example when executives have dinner at an expensive restaurant following a business_discussion and then deduct the cost of the meal the fact that there may be some bona_fide business connection does not alter the imbalance between the treatment of those persons who have effectively transferred a portion of the cost of their meal to the federal government and other individuals who cannot deduct the cost of their meals see h_rep_no 99th cong 1st sess wta-n-129989-01 c b vol pincite s rep no 99th cong 2d sess c b vol pincite in light of these considerations congress reduced originally to percent and after to percent the amount of otherwise allowable deductions for business meals including meals while on a business trip away from home meals furnished on an employer's premises to its employees and meal expenses at a business luncheon club or a convention and business entertainment_expenses including sports and theater tickets and club_dues this percent reduction rule reflects the fact that all meals and entertainment inherently involve an element of personal living_expenses but still allows a limited deduction where such expenses also have an identifiable business relationship id accordingly congress clearly intended full deductibility of employer_provided food and entertainment_expenses to be rather limited however sec_274 excludes certain expenses from the application of sec_274 including expenses for food or beverages excludable from the recipient's gross_income under sec_132 by reason of sec_132 relating to de_minimis fringes de_minimis_fringe_benefits sec_132 specifically excludes from gross_income the value of a de_minimis_fringe benefit as defined in sec_132 sec_132 defines a de_minimis_fringe benefit as any property or service the value of which is after taking into account the frequency with which similar fringe_benefits are provided by the employer to the employer's employees so small as to make accounting for it unreasonable or administratively impracticable regulation sec_1_132-6 provides a similar definition in order for a benefit to qualify as a de_minimis_fringe benefit an employer must demonstrate that accounting for provision of the benefit is administratively impracticable however the inability to properly account for employer_provided benefits created by an employer’s choice of accounting systems is not administrative impracticability an employer cannot tailor its procedures to be administratively difficult for the purpose of achieving de_minimis_fringe benefit treatment see 40_fedclaims_712 aff’d 204_f3d_1103 fed cir regulation sec_1_132-1 provides for the purposes of sec_132 relating to de_minimis_fringe_benefits the term ‘employee’ means any recipient of a fringe benefit we apply this definition for the purposes of this advice wta-n-129989-01 regulations sec_1_132-6 makes clear that accounting for provision of certain types of benefits is never considered administratively impracticable it provides that except for special rules that apply to occasional meal money the provision of any cash fringe benefit is never excludable under sec_132 as a de_minimis_fringe benefit similarly except for special rules that apply to occasional meal money and transit passes a cash_equivalent fringe benefit such as a fringe benefit provided to an employee through the use of a gift certificate or charge or credit card is generally not excludable under sec_132 even if the same property or service acquired if provided in_kind would be excludable as a de_minimis_fringe benefit for example the provision of cash to an employee for a theater ticket that would itself be excludable as a de_minimis_fringe benefit is not excludable as a de_minimis_fringe benefit sec_132 requires that in addition to being administratively impracticable to account for employer_provided benefits must be of little value and infrequently distributed to be properly characterized as de_minimis_fringe_benefits the smaller in value and less frequently a particular benefit is provided the more likely that such a benefit is properly characterized as a de_minimis_fringe benefit sec_1_132-6 provides that generally the frequency with which similar fringe_benefits are provided by the employer to the employer's employees is generally determined by reference to the frequency with which the employer provides the fringe_benefits to each individual employee rather than to the employer's workforce as a whole employee-measured frequency however sec_1_132-6 provides that where it would be administratively difficult to determine frequency with respect to individual employees the frequency with which the employer provides similar fringe_benefits is determined by reference to the frequency with which the employer provides the fringe_benefits to the workforce as a whole employer-measured frequency therefore under this rule the frequency with which any individual employee receives such a fringe benefit is not relevant and in some circumstances the de_minimis_fringe exclusion may apply with respect to a benefit even though a particular employee receives the benefit frequently sec_1_132-6 provides examples of de_minimis_fringe_benefits that are excludable from an employee's gross_income these include occasional typing of personal letters by a company secretary occasional personal_use of an employer's copying machine occasional cocktail parties group meals or picnics for employees and their guests traditional birthday or holiday gifts of property not cash with a low fair_market_value occasional theater or sporting event tickets coffee doughnuts and soft drinks local telephone calls and flowers fruit books or similar_property provided to employees under special circumstances eg on account of illness outstanding performance or family crisis wta-n-129989-01 sec_1_132-6 provides examples of fringe_benefits that are not excludable from an employee's gross_income as de_minimis these include season tickets to sporting or theatrical events the commuting use of an employer-provided automobile or other vehicle more than one day a month membership in a private country club or athletic facility regardless of the frequency with which the employee uses the facility and use of employer-owned or leased facilities such as an apartment hunting lodge boat etc for a weekend administrative impracticability the value of employer_provided meals and entertainment is generally included in gross_income unless a specific exception applies and the burden is on the taxpayer to demonstrate that such an exception applies in the case of de_minimis_fringe_benefits it must be demonstrated that it would be administratively impracticable to account for the value of the benefit provided because accounting for the value of a cash payment to an employee is not administratively impracticable provision of a cash fringe benefit is never treated as a de_minimis_fringe benefit unless special meal money rules apply similarly absent application of special meal money rules accounting for the benefit provided to a particular employee who receives a reimbursement for meal and entertainment_expenses is not administratively difficult if several employees eat individual meals at a restaurant and one of the employees pays for all of the meals and is reimbursed the fact that one receipt exists for several meals does not mean under regulation sec_1_132-6 that it is administratively impracticable for an employer to account for the value of the benefit provided to each employee the employer has simply failed to establish a system to account for the benefit provided to each employee the method chosen by the employer of accounting for benefits provided to employees is not determinative of whether accounting for the value of the benefits is administratively impracticable see american airlines supra difficulty caused by the employer’s chosen accounting system does not constitute administrative impracticability the result is of course the same for the application of regulation sec_1_132-6 when for example employees attend a catered business meeting and each is served a meal accordingly accounting for the value of individuals meals that are purchased and provided to individual employees is not administratively impracticable simply because the employer chooses to account for them collectively alternatively accounting for the value of the benefit received by an employee that attends a staff meeting where two pots of coffee and a box of doughnuts are provided to employees is administratively impracticable certainly it may be difficult to determine which employees received which benefits and the value of the benefits several years after the fact however it does not appear from our review of the materials submitted that the corporation has provided any evidence to establish that it would have been administratively impracticable to properly account for the benefits it provided to its employees at the wta-n-129989-01 time the benefits were provided because the corporation has failed to establish administrative impracticability we conclude that the adjustments sought should not be granted frequency the less frequently a benefit is provided the more likely the benefit is appropriately characterized as a de_minimis_fringe benefit employee-measured frequency requires establishing the frequency with which the benefit is provided to a particular employee regulation sec_1_132-6 provides the following example to demonstrate employee-measured frequency if an employer provides a free meal in_kind to one employee on a daily basis but not to any other employee the value of the meals is not de_minimis with respect to that one employee even though with respect to the employer's entire workforce the meals are provided infrequently accordingly it is necessary to determine how many employer_provided meals an employee receives therefore in order to determine frequency an employer must determine which employees received benefits and how often they received them nothing in the materials submitted indicates that the corporation determined the frequency with which benefits were provided to individual employees sec_1_132-6 provides that where it would be administratively difficult to determine frequency with respect to individual employees the frequency with which the employer provides similar fringe_benefits is determined by reference to the frequency with which the employer provides the fringe_benefits to the workforce as a whole employer-measured frequency the position of the service has been that when an employer has the information to ascertain that particular benefits were provided to particular employees the employer must determine frequency using the employee-measured frequency standard further whether the frequency determination is administratively difficult is based on an objective demonstration of difficulty not an unsupported assertion the company cannot assume that a determination of administrative difficulty is dependent on the method of payment and choice of procedures used to account for the benefits if such an approach were valid an employer could tailor its procedures to be administratively difficult for purposes of achieving de_minimis treatment see american airlines supra in this case the company has made no demonstration that it would be administratively difficult within the meaning of regulation sec_1_132-6 to determine the number of meals that were provided to individual employees in fact the material submitted by company is silent with regard to administrative difficulty wta-n-129989-01 the obvious reason the company does not address administrative difficulty is because the company in fact did not determine the number of meals that were provided to each employee it is also obvious that the sampling method chosen by the corporation does not establish the number of meals provided to each employee however the use of the dollar value method of sampling or any other method does not establish that employee-measured frequency is administratively difficult whether determining employee-measured frequency is administratively difficult when an employer chooses to use statistical sampling is not at issue while regulation sec_1_132-6 does not determine the exact_method an employer must use to establish the number of meals that are provided to an individual employee it does require the employer to establish the number or establish that to do so would be administratively difficult the evidence that the company provided does not establish either accordingly nothing in the materials submitted indicates that determining employee-measured frequency was administratively difficult if we assume that the company could establish administrative difficulty then use of the employer-measured frequency standard would be appropriate under this standard the frequency with which the employer provides similar fringe_benefits is determined by reference to the frequency with which the employer provides the fringe_benefits to the workforce as a whole the focus of this analysis is not whether an individual employee received a particular benefit but rather whether the benefit was provided to employees so frequently that given the value of the benefit the provision of the benefit could not properly be characterized as a de_minimis_fringe benefit generally this analysis requires determining the number of times particular or similar benefits were provided to employees in this case all of the expenses at issue are contained in the designated accounts for the purpose of this advice we assume that all similar benefits for example all group meals provided by the company are accounted for in the designated accounts in other words there would be no expense items in other numbered accounts for group meals if this assumption is not correct the materials submitted cannot establish the number of times particular or similar benefits were provided to employees and therefore cannot establish the frequency with which such benefits were provided to the workforce as a whole under the employer-measured frequency standard the total number of times similar benefits were provided to employees must be established as we understand the facts in this case a random sample of the total populations of the designated accounts was used to estimate the value of the items in the account that could properly be considered de_minimis_fringe_benefits the company estimated the value of purported fringe_benefits in the designated accounts by extrapolating the results of the sample the sample divided the designated accounts into fully deductible percent deductible and nondeductible baskets and then determined wta-n-129989-01 the value of each basket the sample does not divide the designated accounts into groups of similar benefits or baskets ie group meals coffee and doughnuts etc without commenting on whether the sample results provide an accurate estimate of the value of purported fringe_benefits provided by the company the sampling results are silent with regard to frequency ie the actual number of times that similar benefits were provided to employees further the sample cannot comment meaningfully on frequency because it contains only expense items where five or more individuals were present the sample does not contain expense items where four or fewer people were present and therefore cannot establish the total number of times similar benefits were provided to employees accordingly the sample provides no evidence of the number of times similar benefits were provided to employees because the corporation has failed to establish the frequency with which it provided benefits to its employees we conclude that the adjustments sought should not be granted value the lower the value of benefits provided by an employer the more likely the benefits are properly characterized as de_minimis_fringe_benefits we understand that the corporation has estimated that the de_minimis_fringe_benefits it provided in and had a value of and respectively further the corporation asserts that it deducted only percent of the value of these benefits and is entitled to an affirmative adjustment for and of dollar_figure and dollar_figure respectively the value figures for and provided by the corporation are based on estimates derived from statistical sampling the corporation asserts that these estimates accurately reflect the value of the de_minimis_fringe_benefits it provided these estimates are the only evidence asserting the value of the purported de_minimis_fringe_benefits provided by the corporation for and code sec_132 defines de_minimis_fringe_benefits as any property or service the value of which is after taking into account the frequency with which similar fringes are provided by the employer to the employer's employees so small as to make accounting for it unreasonable or administratively impracticable regulation sec_1_132-6 contains a similar definition the language of the code and the regulations requires an examination of the value of benefits provided the corporation asked that we modify the statutory and regulatory definition of de_minimis_fringe_benefits by adding the word estimated in front of the word value the service has not previously issued guidance stating that an estimated value based on statistical sampling or otherwise meets the requirements of code sec_132 and regulation sec_1_132-6 without commenting wta-n-129989-01 on the accuracy or efficacy of statistical sampling we conclude that based on the facts presented in this case we need not address the issue of whether an estimate of value meets the requirement of the code and the regulations this conclusion is based on the fact that the corporation has not submitted evidence to establish that accounting for the benefits provided would be administratively impracticable and that the corporation has failed to demonstrate the frequency with which benefits were provided without providing evidence of administrative impracticability and frequency addressing the issues of value and estimated value based on statistical sampling is both moot and hypothetical for the reasons set forth above we conclude that the corporation has not provided evidence establishing that the expense items for which it is seeking a deduction were de_minimis_fringe_benefits within the meaning code sec_132 and therefore it is not entitled to full deductibility of these expenses under the exception provided in code sec_274 accordingly the affirmative adjustment sought by the corporation should not be granted furthermore the facts as presented provide no assurance that the deductions at issue meet the threshold requirements of code sec_162 for ordinary and necessary business deductions nor that they would not be disallowed by the provisions of code sec_274 and code sec_274 under code sec_274 activities constituting entertainment amusement or recreation are generally disallowed unless they meet certain express requirements or meet the enumerated specific exceptions of code sec_274 under code sec_274 deductions of the type at issue here are disallowed unless certain strict substantiation requirements are met any attempt to use statistical sampling in pursuit of the deductions at issue here must demonstrate that the requirements of code sec_274 and d have been met case development hazards and other considerations we recognize that this advice may conflict with the approach taken previously by appeals however we reject the arrangement to use a 400-item sample as a basis for settling this case the 400-item sample is divided into buckets of benefits but this sample does not divide the designated accounts into groups of similar benefits accordingly the 400-item sample contains no evidence ie not actual frequency or even an estimate of frequency of the number of times similar benefits were provided to employees without rejecting a sampling approach in future cases we have concluded that the corporation in this case has failed to establish that it provided de_minimis_fringe_benefits to its employees essentially we are cautious about directly ruling out the use of statistical sampling as a means of establishing value and see no reason to provide guidance on this issue prematurely where such an issue is not squarely presented the agreement to use the 400-item sample seems to endorse the approach taken by the corporation to frame the issue as wta-n-129989-01 whether the use of statistical sampling is an appropriate means of determining value the issue is whether the corporation established that the benefits it provided were de_minimis_fringe_benefits the corporation has failed to make this demonstration and therefore the issue of sampling is irrelevant and premature this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call dan e boeskin at if you have any further questions jerry e holmes chief employment_tax branch
